         Case 1:20-cv-02525-DLC Document 40 Filed 12/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------  X
                                       :
IRVING H. PICARD, Trustee for the      :
Liquidation of Bernard L. Madoff       :
Investment Securities LLC,             :
                                       :            20cv2525 (DLC)
                         Plaintiff,    :
                                       :                 ORDER
               -v-                     :
                                       :
MARK HOROWITZ, individually and as     :
joint tenant,                          :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     On December 4, 2020, the defendant notified the Court that

the parties have settled.        The letter further stated that the

parties would soon submit a stipulation of dismissal in this

Court.    To date, the parties have not filed any such stipulation

of dismissal.      Accordingly, it is hereby

     ORDERED that the parties shall submit a status letter by

January 6, 2021 regarding their settlement.

Dated:       New York, New York
             December 23, 2020


                                             _________________________
                                                    DENISE COTE
                                           United States District Judge
